PER CURIAM.
By its order filed February 10, 1997, the trial court granted appellees’ motion to strike appellant’s pleadings, including its defenses, and entered a final judgment of foreclosure. We reverse. On its face, the February 10 order failed to contain specific factual findings that the failure to comply with discovery was willful. See Commonwealth Fed. Sav. and Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990). On remand, if the trial court “determines that the sanctions were justified and makes the express findings required by Tubero, it is authorized to reinstate the orders ... and the final judgment.” Harper-Elder v. Elder, 701 So.2d 1230, 1231 (Fla. 4th DCA 1997).
STONE, C.J., and FARMER and GROSS, JJ., concur.